Case 20-12209   Doc   Filed 12/17/20   Entered 12/17/20 07:03:35   Desc Main
                          Document     Page 1 of 5
Case 20-12209   Doc   Filed 12/17/20   Entered 12/17/20 07:03:35   Desc Main
                          Document     Page 2 of 5
            Case 20-12209             Doc     Filed 12/17/20           Entered 12/17/20 07:03:35                        Desc Main
                                                  Document             Page 3 of 5
                                                             Ghidotti Berger LLP
                                                             1920 Old Tustin Avenue
                                                             Santa Ana, CA 92705
                                                        Phone No: (305) 501-2808
                                                                   Fax No:



                                      Bankruptcy - Bankruptcy Services - INVOICE
BSI Financial Services Inc.                                         Invoice #:                      Lozano-
Bob Jablonski                                                       Invoice Status:                 Check Confirmed
1425 Greenway Drive                                                 Input By:                       Eric Chaidez
Irving, TX 75038                                                    Date Submitted:                 8/10/2020
Re:                  KERRI A LOZANO                                 Invoice Date:                   8/10/2020
                     3663 WEST 112TH PLACE
                                                                    Vendor Ref #:
                     CHICAGO, IL 60655
                                                                    Vendor Code:
Loan #:
Loan Type:         Conventional                                     Payee Code:
Inv. ID / Cat. ID:       /                                          Type:                           Non Judicial
Cost Center:                                                        Referral Date                   6/19/2020
CONV Case No:
GSE Code:
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:              N/A
                                                                    Foreclosure Removal             N/A
Original Mortgage Amount:     $0.00
                                                                    HiType
Litigation Status Code:                                             Class Code
Man Code:
BK Case No:          20-12209
BK Chapter:          13




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date      Last Reviewed       Accepted Date          Approved Date         Chk Requested         Chk Confirmed
      8/10/2020                                                     8/10/2020               8/11/2020           8/11/2020              8/12/2020

 Fee Description(s)                                   W/H Aff.Ind Item Date           Qty     Item Price        Orig. Billed        Adjust           Net

 Attorney Fees - Proof of Claim                                     07/31/2020         1        $550.00            $550.00           $0.00         $550.00




 Attorney Fees - Recoverable                                        07/31/2020         1        $250.00            $250.00           $0.00         $250.00




                                                                                                              $800.00               $0.00           $800.00




 Total:                                                                                                    $800.00                 $0.00           $800.00

Invoice Level Exceptions
None


Invoice Level Comment
None



  Execution Date Time: 12/14/2020 06:51:31 AM                                                                                Pages: 1/ 5
              Case 20-12209           Doc     Filed 12/17/20           Entered 12/17/20 07:03:35                           Desc Main
                                                  Document             Page 4 of 5
                                                             Sottile & Barile, LLC
                                                             394 Wards Corner Road
                                                              Loveland, OH 44136
                                                        Phone No: (513) 345-0592
                                                                   Fax No:



                                      Bankruptcy - Bankruptcy Services - INVOICE
BSI Financial Services Inc.                                         Invoice #:
Bob Jablonski                                                       Invoice Status:                    Check Confirmed
1425 Greenway Drive                                                 Input By:                          Jessy Engel
Irving, TX 75038                                                    Date Submitted:                    9/1/2020
Re:                  KERRI A LOZANO                                 Invoice Date:                      9/1/2020
                     3663 WEST 112TH PLACE
                                                                    Vendor Ref #:
                     CHICAGO, IL 60655
                                                                    Vendor Code:                       SOTTILE
Loan #:
Loan Type:         Conventional                                     Payee Code:
Inv. ID / Cat. ID:       /                                          Type:                              Non Judicial
Cost Center:                                                        Referral Date                      8/31/2020
CONV Case No:
GSE Code:
                                                                    Acquisition Date:
GSE REO Rem. Code:
                                                                    Paid in Full Date:                 N/A
                                                                    Foreclosure Removal                N/A
Original Mortgage Amount:     $0.00
                                                                    HiType
Litigation Status Code:                                             Class Code
Man Code:
BK Case No:          20-12209
BK Chapter:          13




Invoice ID:
Asset Number:
Outsourcer:

 SubmittedDate        1st Reviewed Date      Last Reviewed       Accepted Date          Approved Date         Chk Requested           Chk Confirmed
      9/1/2020                                                      9/1/2020                9/3/2020                9/3/2020                 9/4/2020

 Fee Description(s)                                   W/H Aff.Ind Item Date           Qty     Item Price           Orig. Billed       Adjust              Net

 Attorney Fees - Entry of Appearance and Request                   08/31/2020          1         $75.00               $75.00           $0.00            $75.00

      Note:




                                                                                                                  $75.00              $0.00             $75.00




 Total:                                                                                                        $75.00                $0.00              $75.00

Invoice Level Exceptions
None


Invoice Level Comment
None




  Execution Date Time: 12/14/2020 06:51:31 AM                                                                                  Pages: 1/ 5
   Case 20-12209        Doc     Filed 12/17/20   Entered 12/17/20 07:03:35       Desc Main
                                    Document     Page 5 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                          Case No. 20-12209

 Kerri A. Lozano
  aka Kerri Lozani
                                                 Chapter 13
  aka Kerry A. Lozano
  aka Kerry Lozano

 Debtor.                                         Hon. Judge Jacqueline P. Cox

                                    CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice of
Postpetition Mortgage Fees, Expenses, and Charges upon the above-named parties by electronic
filing or, as noted below, by placing same in a properly addressed and sealed envelope, postage
prepaid, and depositing it in the United States Mail at 394 Wards Corner Rd., Suite 180,
Loveland, OH 45140 on December 17, 2020, before the hour of 5:00 p.m.

          Martin J O’Hearn, Debtor’s Counsel
          martinohearnlaw@sbcglobal.net

          M.O. Marshall, Chapter 13 Trustee
          ecftvch13.net

          Patrick S Layng, U.S. Trustee
          ustpregion11.es.ecf@usdoj.gov

          Kerri A. Lozano, Debtor
          3663 West 112th Place
          Chicago, IL 60655

 Dated: December 17, 2020                        Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (OH 0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
